UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 18-6476


DANIELE DEPAOLIS,

                 Plaintiff - Appellant,

           v.

DR. ROSE DELANEY,

                 Defendant - Appellee,

           and

M.S. BYINGTON, Officer; C.B. KING, Lieutenant; D.J. DAVIS, Officer; T.W.
HALL, Officer; LIEUTENANT HUGHES; J.R. LEDFORD, Officer; B.K.
MCCRAY, Sergeant; JOHN SHORT, Officer; T.B. SMITH, Sergeant,

                 Defendants.



                                   No. 18-7206


DANIELE DEPAOLIS,

                 Plaintiff - Appellant,

           v.
C.B. KING, Lieutenant; LIEUTENANT HUGHES; T.B. SMITH, Sergeant; B.K.
MCCRAY, Sergeant; M.S. BYINGTON, Officer; T.W. HALL, Officer; D.J.
DAVIS, Officer; JOHN SHORT, Officer; DR. ROSE DELANEY; J.R.
LEDFORD, Officer,

                    Defendants - Appellees.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:16-cv-00409-JPJ-RSB)


Submitted: April 11, 2019                                         Decided: May 23, 2019


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniele DePaolis, Appellant Pro Se. Susan A. Waddell, GUYNN WADDELL
CARROLL & LOCKABY, P. C., Salem, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Daniele DePaolis appeals from the district court’s

orders dismissing his 42 U.S.C. § 1983 (2012) claims against Dr. Rose Dulaney as time-

barred (No. 18-6476) and entering a final judgment following a jury verdict in favor of

the remaining defendants on DePaolis’ excessive force claims (No. 18-7206). Finding no

reversible error, we affirm.

       In No. 18-6476, DePaolis argues that the district court erred in dismissing the

claims against Dr. Dulaney as time-barred. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order. DePaolis v. King, No.

7:16-cv-00409-JPJ-RSB (W.D. Va. Mar. 19, 2018).

       Turning to DePaolis’ appeal following the jury verdict against him, the record

does not contain a transcript of the jury proceedings. An appellant has the burden of

including in the record on appeal a transcript of all parts of the proceedings material to

the issues raised on appeal. Fed. R. App. P. 10(b); 4th Cir. R. 10(c). An appellant

proceeding on appeal in forma pauperis is entitled to transcripts at government expense

only in certain circumstances. 28 U.S.C. § 753(f) (2012). We have thoroughly reviewed

DePaolis’ claims on appeal and conclude that he fails to demonstrate “a substantial

question warranting the production of a transcript at government expense.” Williams v.

Ozmint, 716 F.3d 801, 811 (4th Cir. 2013). Moreover, we will not reweigh the evidence

or second-guess the jury’s credibility determinations, United States v. Kivanc, 714 F.3d
782, 795 (4th Cir. 2013), and therefore will not disturb the jury’s verdict on the excessive

force claims. As no error appears on the record before us, we affirm the district court’s

                                             3
judgment in No. 18-7206. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid in the decisional process.

                                                                        AFFIRMED




                                           4